Citation Nr: 1047782	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to June 22, 2007, for the 
grant of a total rating based on individual unemployability 
(TDIU). 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's son


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In September 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In rating decisions dated in February 2005, and May2005, the 
RO denied the Veteran's claim of entitlement to a TDIU.  The 
Veteran did not appeal either decision, and they became final.

2.  At a June 8, 2006, VA psychiatric examination, the examiner 
concluded that the Veteran was unemployable as a result of his 
service-connected PTSD.

3.  The June 2006 VA examination report is an informal claim for 
entitlement to a TDIU.

4.  In a June 2008 rating decision, the RO granted entitlement to 
a TDIU, effective June 22, 2007.

5.  From May 6, 2005 (i.e., the date of the last final RO 
decision denying entitlement to a TDIU), to June 8, 2006 (i.e., 
the date of the informal claim), there are no private treatment 
records, VA treatment records, or VA examination reports on file 
showing that the Veteran was unemployable as a result of his 
service-connected disabilities.

6.  From May 6, 2005 (i.e., the date of the last final RO 
decision denying entitlement to a TDIU), to June 8, 2006 (i.e., 
the date of the informal claim), the Veteran did not file a 
formal claim for entitlement to a TDIU.


CONCLUSION OF LAW

The requirements for an earlier effective date of June 8, 2006, 
but not earlier, for the grant of entitlement to a TDIU are met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.102, 3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 
4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 
Significantly, however, the United States Court of Appeals of the 
Federal Circuit has held that, with regard to claims for an 
earlier effective date, once the underlying claim is granted, 
further notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's 
private and VA treatment records, and has provided him with a 
hearing and several VA examinations assessing the current nature 
and extent of his service-connected disabilities.  The duty to 
assist has therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

The Board notes that, in June 2010, the Veteran submitted 
additional records in support of his claim for an earlier 
effective date.  Specifically, the Veteran re-submitted copies of 
his March 2006 claim, his February 2009 statement in support of 
his claim, his June 2009 substantive appeal, and his April 2010 
statement in support of his claim.  In this regard, the Board 
acknowledges that the Veteran has not submitted a waiver of RO 
consideration with regard to the newly submitted evidence.  
However, because these records are cumulative and duplicative of 
statements and evidence already of record, the Board concludes 
that a remand to the RO for the issuance of a supplemental 
statement of the case is not necessary in this case, and will 
proceed with adjudication of the claim.  See 38 C.F.R. § 
20.1304(c).

II.  Entitlement to an Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
prior to June 22, 2007, for the grant of a TDIU.  Specifically, 
the Veteran asserts that his claim has been pending since he 
first filed TDIU in July 2004 and that he was unemployable as of 
that date.  See August 2008 notice of disagreement, October 2008 
statement, February 2009 statement, June 2009 statement, June 
2009 substantive appeal, and September 2010 Board hearing 
transcript.  In support of this argument, the Veteran points to 
the fact that he was unable to attend his scheduled spine 
examination in October 2004, and that this examination would have 
established that he was unemployable as of that time.  The 
Veteran also points to the evidence he submitted with his April 
2005 claim for entitlement to TDIU, which included statements 
from several potential employers indicating that they could not 
hire the Veteran as a result of his back disability.  

The basic facts of this case are not in dispute.  Entitlement to 
a TDIU was initially denied by the RO in a rating decision dated 
in February 2005.   The Veteran was notified of this decision by 
a letter dated February 5, 2005.  He did not appeal.  
Subsequently, the Veteran filed a new claim for TDIU in April 
2005, but the denial of TDIU was confirmed and continued in an 
April 2005 rating decision.  The Veteran was notified of this 
decision by a letter dated May 6, 2005.  He did not appeal.  
Accordingly, the February 2005 and May 2005 RO decisions are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of 
the last final decision in May 2005, service connection was in 
effect for posttraumatic stress disorder (PTSD), which was 
evaluated as 30 percent disabling; bilateral maxillary sinusitis, 
which was evaluated as 30 percent disabling; headaches, which 
were evaluated as 30 percent disabling; degenerative disc disease 
(DDD) of the spine, which was evaluated as 20 percent disabling; 
mild osteoarthritis of the left knee, which was evaluated as 10 
percent disabling; tinnitus, which was evaluated as 10 percent 
disabling; chronic atrophic rhinitis, which was evaluated as 
noncompensable; and severe bilateral neurosensory hearing loss, 
which was evaluated as noncompensable.  

Thereafter, in October 2005, the Veteran submitted a claim for an 
increased rating for his DDD of the spine.  However, in rating 
decisions dated in December 2005 and July 2006, the RO denied 
entitlement to a rating in excess of 20 percent for DDD of the 
spine.  Additionally, in March 2006, the Veteran submitted a 
claim for an increased rating for his PTSD, and in a July 2006 
rating decision, the RO increased the Veteran's disability 
evaluation for PTSD to 50 percent, effective March 13, 2006 
(i.e., the date of his claim).  Subsequently, in June 2007, the 
Veteran submitted a new claim for entitlement to TDIU, and in a 
June 2008 rating decision, the RO granted a TDIU, effective June 
22, 2007.  The Veteran  then disagreed with the effective date 
assigned for his TDIU.    

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  Accordingly, a TDIU claim is a claim for an increased 
rating, and the effective date rules for increased compensation 
apply.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999); VAOPGCPREC 12-
2001 (July 6, 2001).  

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 
38 C.F.R. § 3.400(o).  The general rule with respect to the 
effective date of an award of increased compensation is that the 
effective date of such award "shall not be earlier than the date 
of receipt of application thereof."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  
An exception to the rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date, otherwise the date of receipt of the claim."  38 U.S.C.A. 
§ 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more than 
one year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 
means an increase to the next disability level.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit. 38 C.F.R. §§3.1(p); 3.155.  The 
regulation which governs informal claims, 38 C.F.R. §3.155, 
provides that any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered by 
[VA], from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Id.  When a 
claim has been filed that meets the requirements of 38 C.F.R. § 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  Under 
this regulatory provision, the date of the VA outpatient 
examination or hospital admission will be accepted as the date of 
receipt of a claim if such a report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  Moreover, under 38 C.F.R. 
§3.157(b)(2), an informal claim may consist of evidence from a 
private physician or layman.  Under this regulatory provision, 
the date of receipt of such evidence will be accepted as the date 
of receipt of a claim when the evidence furnished by, or on 
behalf of, the claimant is within the competence of the physician 
or lay person and shows the reasonable possibility of entitlement 
to benefits.   

Additionally, with regard to an earlier effective date for 
entitlement to a TDIU, the Federal Circuit has held that once a 
Veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether he is entitled to a TDIU.  
Roberson, 251 F.3d at 1384; 38 C.F.R. § 3.155(a); see also 
VAOPGCPREC 12-2001 (July 6, 2001).  Moreover, when a Veteran is 
already rated as 70 percent disabled for a service-connected 
disability and submits evidence of his unemployability due to 
that disability, he has reasonably raised a claim under informal 
claim regulations for a rating increase, to include a rating of 
TDIU.  Colayong v. West, 12 Vet.App. 524, 531 (1999); Norris, 12 
Vet. App. at 422; 38 C.F.R. §§ 3.155(c), 3.157(c), 4.16(a).  

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).  A claim may 
remain pending in the adjudication process, even for years, if VA 
fails to act on it.  Norris v. West, 12 Vet. App. 413 (1999).  A 
pending claim theory in connection with a challenge to the 
effective-date decision is procedurally proper.  Ingram v. 
Nicholson, 21 Vet. App. 232 (2007); McGrath v. Gober, 14 Vet. 
App. 28 (2000) (a claim that has not been finally adjudicated 
remains pending for purposes of determining the effective date 
for that disability); see also Myers v. Principi, 16 Vet. App. 
228 (2002) (since VA failed to issue SOC after valid NOD was 
filed, the original claim was still pending and is relevant to 
determining the effective date of a service connection award).  

In this case, the Veteran did not appeal the RO's February 5, 
2005, or May 6, 2005, decisions, and thus, absent clear and 
unmistakable error in either of these decisions, which the 
Veteran does not allege, these determinations are final.  
38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100, 
20.1104, 20.1403, 20.1404; see Rudd v. Nicholson, 20 Vet. App. 
296 (2006) (barring de novo consideration of effective dates 
after finality attached to a VA decision).  Since these decisions 
are final, the question becomes whether an earlier effective date 
is assignable between May 6, 2005 (i.e., the date of the last 
final decision), and June 22, 2007 (i.e., the date his claim for 
TDIU was received).  In this regard, the Board notes that, 
following the RO's May 6, 2005, decision, on June 8, 2006, the 
Veteran was afforded a VA psychiatric examination.  
Significantly, at this examination, the examiner concluded that 
the Veteran's service-connected PTSD resulted in severe 
impairment in industrial and social functioning, and that as a 
result of this service-connected disability, the Veteran was 
unemployable.  Unfortunately, however, the RO did not treat this 
VA examination report as an informal claim, and as such, failed 
to adjudicate a claim for entitlement to TDIU until he submitted 
his claim for a TDIU in June 2007.  

After a thorough review of the evidence of record, the Board 
finds that the June 8, 2006, VA examination report, constituted 
an informal claim for an increased rating for entitlement to a 
TDIU.  See 38 C.F.R. §3.157(b)(1).  That claim remained open and 
pending until the June 2008 rating decision, when the RO granted 
entitlement to a TDIU, effective June 22, 2007.  Accordingly, the 
Veteran's informal claim for entitlement to a TDIU has been 
pending since the date of his VA examination on June 8, 2006.  

In cases where the schedular rating is less than 100 percent, a 
TDIU may be assigned when the individual is unable to secure or 
follow a substantially gainful occupation as the result of 
service-connected disability, without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may be assigned when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
See 38 C.F.R. §§ 3.321(b), 4.16(b).

Requiring a Veteran to prove that he is 100 percent unemployable 
is different than requiring the Veteran to prove that he cannot 
maintain substantially gainful employment.  Roberson, 251 F.3d at 
1384.  The use of the word "substantially" suggests an intent 
to impart flexibility into a determination of the Veteran's 
overall employability, whereas a requirement that the Veteran 
prove 100 percent unemployability leaves no flexibility.  While 
the term "substantially gainful occupation" may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent.  Id.  As such, inability to follow 
a "substantially gainful occupation," as required for 
determining TDIU, does not require the Veteran to show 100 
percent unemployability.  Id.; 38 C.F.R. § 3.340(a)(1).

In this case, as noted above, the Veteran's PTSD is rated as 50 
percent disabling, effective March 13, 2006; his bilateral 
maxillary sinusitis is rated as 30 percent disabling, effective 
June 18, 2001; his headaches are evaluated as 30 percent 
disabling, effective June 18, 2001; his DDD of the spine is 
evaluated as 20 percent disabling, effective June 18, 2001; his 
mild osteoarthritis of the left knee is evaluated as 10 percent 
disabling, effective December 15, 2003; his tinnitus is evaluated 
as 10 percent disabling, effective December 15, 2003; his chronic 
atrophic rhinitis is evaluated as noncompensable, effective June 
18, 2001; and his severe bilateral neurosensory hearing loss is 
evaluated as noncompensable, effective December 15, 2003.  
Moreover, effective March 13, 2006, the Veteran's combined 
disability rating is 90 percent.  Accordingly, at the time of his 
June 2006 VA psychiatric examination, the Veteran met the 
percentage requirements of 38 C.F.R. § 4.16 because his PTSD was 
rated as more than 40 percent disabling and his combined rating 
was more than 70 percent.  

After a careful review of the lay and medical evidence of record, 
and resolving all reasonable doubt in the Veteran's favor, the 
Board finds that it is factually ascertainable that the Veteran 
has been unemployable due to his service-connected disabilities 
since June 8, 2006.  In reaching this determination, the Board 
again points out that, at his June 8, 2006 VA examination, the 
examiner concluded that the Veteran's service-connected PTSD 
resulted in severe impairment in industrial and social 
functioning such that the Veteran was considered unemployable.  
Moreover, of note, the June 2006 VA examiner stated that the 
Veteran had been experiencing recurrent and unexpected panic 
attacks for the past two years, and as such, was afraid to leave 
his home and relied on family members to assist him with shopping 
and daily errands.  Additionally, the Board notes that, a 
September 2006 VA treatment record indicates that the Veteran was 
being followed for anxiety attacks.  On this record, the Board 
finds that the Veteran has been unemployable as a result of his 
service-connected PTSD since June 8, 2006, thereby warranting a 
TDIU from that date.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Accordingly, because the Veteran's service-connected disabilities 
satisfied the schedular criteria for a TDIU at the time of his VA 
examination on June 8, 2006, pursuant to 38 C.F.R. § 4.16(a), 
and, because the preponderance of the medical and lay evidence of 
record establishes that he has been unable to follow a 
substantially gainful occupation as a result of his service-
connected disabilities since that date, the Board finds that an 
effective date of June 8, 2006, for the grant of entitlement to a 
TDIU is warranted.  

However, after careful review of the record, the Board finds that 
the evidence fails to show that an effective date prior to June 
8, 2006, is warranted in this case.  In this regard, the Board 
notes that, following the RO's final May 6, 2005, decision that 
denied entitlement to a TDIU, the record fails to show that the 
Veteran filed either a formal or informal claim until June 8, 
2006.  There are simply no VA examination or hospitalization 
reports dated between May 6, 2005, and June 8, 2006, indicating 
that the Veteran was unemployable as a result of his service-
connected disabilities.  Moreover, no private treatment records 
showing that the Veteran was unemployable as a result of his 
service-connected disabilities were received by VA from May 6, 
2005, and June 8, 2006.  Rather, the June 2006 VA examination 
report was the first evidence showing that the Veteran was 
unemployable due solely to a service-connected disability.  As 
such, in assigning June 8, 2006, as the effective date for 
entitlement to a TDIU, the Board is herein assigning the earliest 
possible effective date for this benefit because that was the 
earliest medical evidence showing that the Veteran was unable to 
work as a result of his service-connected disabilities.  

Accordingly, the Board finds that an effective date of June 8, 
2006, but not earlier, for entitlement to a TDIU is warranted.  
The Veteran's informal claim for a TDIU was submitted at that 
time and the contemporaneous medical evidence shows that he was 
entitled to the benefit as of that date.  Therefore, resolving 
all doubt in favor of the Veteran, the earlier effective date of 
June 8, 2006, is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of June 8, 2006, for entitlement to a TDIU is 
granted, subject to the law and regulations governing the payment 
of VA monetary benefits.



____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


